Citation Nr: 1817174	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to tear gas exposure. 


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO).

In December 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In April 2013, the Board denied the Veteran's claim of service connection for COPD, to include as due to tear gas exposure. The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans' Claims (Court). 

In October 2013, the Court granted the Parties' Joint Motion for Remand (JMR), vacated the April 2013 Board denial of service connection and remanded the Veteran's appeal to the Board.  

In July 2014, April 2015 and June 2017, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). A supplemental statement of the case (SSOC) was issued in January 2018.  


FINDING OF FACT

The Veteran's chronic obstructive pulmonary disease was not caused by any incident of active service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for chronic obstructive pulmonary disease have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued an August 2006 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The August 2006 notice was issued to the Veteran prior to the November 2006 rating decision. 

In the October 2013 JMR, the Court directed VA to obtain medical records from Hickory Internal Medicine. A February 2016 Report of Contact indicated that the RO spoke, via telephone, with the hospital operator. The RO was informed that the specific office was no longer in the hospital and the doctor was no longer in business. Subsequently, the RO was unable to locate an alternate number. Therefore, VA made reasonable attempts to comply with the Court's order.  

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 




II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran undoubtedly underwent protective mask training as part of his initial military instruction. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).

However, the preponderance of the evidence is against a finding that in-service tear gas exposure caused his current chronic obstructive pulmonary disease.  

In a June 2006 written statement, the Veteran asserted that he was forced to take off his gas mask during "tear gas training" which caused him to cough, gag and gasp for air. The Veteran also alleged that he was forced to enter the tear gas room "at least six times" and at one point, asserted that other service members "held me down" in the tear gas room. While the Veteran also asserted that he was not allowed to go to "sick call" and that he was carried back to his barracks, the Board accords no credibility to either the Veteran's account of being "held down" in the tear gas nor his allegation of being refused medical treatment. Reiterating, the Veteran underwent and apparently completed routine protective mask training.     

The Veteran's claim fails because the preponderance of the evidence is against a finding of a nexus between his claimed tear gas exposure and the current disorder. Even if the in-service event is presumed, the evidence must nonetheless show competent evidence of a connection between the event and the disorder in question. 
See generally Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996) ((providing that the statutory presumption of credibility for the account of combat veterans extends under 38 U.S.C. § 1154(b) extends only to the question of the in-service event, and not to the requirement to show a current disability and a nexus between that disability and those service events)). 

In his October 1969 service entrance medical history report, with the exception of having answered "yes" as to whether any blood relative "had asthma, hay fever, [or] hives," the Veteran did not report any medical history concerning his lungs. In addition, in the Veteran's October 1969 service entrance medical examination report, the examiner noted no lung abnormalities and assigned a PULHES profile of "1" for each category, indicating that the Veteran was in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In a November 1969 service treatment record, the Veteran was admitted into the  Army Hospital at Fort Dix with complaints of a running nose, sore throat, chills, fever, cough, phlegm, nausea, headache and chest pains. The Veteran was diagnosed with an upper respiratory infection. A physical examination of the chest revealed negative results. After three days in the hospital, the examiner indicated that the Veteran's PULHES profile was unchanged and the Veteran was subsequently discharged back to duty. 

Significantly, there is no mention in the November 1969 treatment record of the Veteran's claimed account of his protective mask training. The record contains a clinical record (DA Form 8-275-2) dated November 24, 1969. On page 2 of the document, a block entitled "INSTRUCTIONS FOR ITEM 23" indicates that the examiner is to "record fully - including causative agent, how, when, where, doing what for injuries." Item 23 on page 1 of the form indicates only that the Veteran then had an upper respiratory infection which was cured.

To the extent that the Veteran implies that his gas mask training was the cause of his current disorder, even assuming he was abused as he has alleged, it is significant that there is no mention of the incident in contemporaneous treatment records. From a medical perspective, such an event would very likely have been noted as both a cause of the Veteran's then current complaints. See generally Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (in claim of service connection, recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred). 

In the Veteran's service treatment records (STRs), no service department medical care provider otherwise mentioned any then-contemporaneous report by the Veteran supporting his current account. 

In September 1971, and contrary to the Veteran's December 2012 Board hearing testimony, the Veteran underwent a pre-separation physical examination. The service medical examiner noted no lung abnormalities and assigned a PULHES profile of "1" for each category. Also, in the "notes" section, the Veteran revealed "I am in good condition." Furthermore, in a September 30, 1971 statement of medical condition, the Veteran indicated that he underwent a service separation medical examination on September 15, 1971 and that there was no change in his medical condition since his separation medical examination.

These STRs are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).   

From November 1997 to December 2015, the Veteran underwent private treatment with James Thompson, M.D. In a November 1997 private treatment record, the Veteran was diagnosed with COPD. Dr. Thompson indicated that the Veteran was a new patient and significantly, he was a smoker with chronic cough and congestion. A chest x-ray revealed chronic lung disease and chronic fibrosis. "Tobacco abuse" was also noted in the assessment section.  

In a November 2003 private treatment record, the Veteran reported experiencing breathing difficulties and chest tightness. Dr. Thompson indicated that the Veteran was "a smoker for a long time." Dr. Thompson also indicated that the Veteran experienced an incident where he was exposed to a "burning PVC pipe" during which he inhaled "toxic fumes and chemicals." Despite the incident, it was noted that the Veteran continued to work around toxic fumes and chemicals. A physical examination of the lungs revealed reduced breathing sounds and extensive wheezing. A chest x-ray revealed chronic lung disease. Dr. Thompson also noted that the Veteran had a history of asthma and tobacco abuse.   

In a December 2003 private treatment record, Dr. Thompson indicated that the Veteran made no significant change in his tobacco consumption and has smoked "a few packs of cigarettes a day for many years." Dr. Thompson also noted that the Veteran had a "remote history" of fume and smoke inhalation during service. The Veteran was diagnosed with lung disease and advised to quit smoking.  

In a January 2004 private treatment record, the Veteran reported experiencing difficulty breathing. He was diagnosed with chronic lung disease and bronchospasm. No etiology opinion was provided.

In a March 2004 private treatment record, the Veteran reported experiencing difficulty breathing, coughing and congestion. Dr. Thompson indicated that the Veteran "smells of tobacco" and advised the Veteran to quit smoking. 

In an April 2004 private treatment record, the Veteran was diagnosed with chronic lung disease, bronchospasm and chronic persistent wheezing. Dr. Thompson indicated that the Veteran "smells of tobacco."

A May 2004 private treatment record indicated that the Veteran had reduced breathing sounds in his lungs and no wheezing. Dr. Thompson indicated that the Veteran has been cigarette free for "a few weeks."

In an August 2004 private treatment record, the Veteran reported experiencing difficulty breathing, coughing and wheezing. No etiological opinion was provided. 

A February 2006 private treatment indicated that the Veteran reported experiencing breathing difficulties and that he continued to smoke. Dr. Thompson indicated that the Veteran "smelled of tobacco."

A May 2006 private treatment record indicated that Dr. Thompson spoke to the Veteran concerning his military service. Dr. Thompson indicated that the Veteran "was not very free in talking about [his military service]" because the Veteran claimed he was in "special services." 
To the extent the Veteran may have been reticent into discussing his military  duties because of an implied assignment to "special" duties, the Veteran's report of separation from the Armed Forces (DD Form 214) indicates that he was an enlisted infantryman, with no specialized training including special forces, airborne qualification, Ranger training or any other special instruction. 

The Veteran also reported that since service discharge, he has experienced difficulty breathing. Dr. Thompson indicated that the Veteran denied exposure to other chemicals and that, significantly, the Veteran "was not forthcoming with his information." However, Dr. Thompson also indicated that the Veteran "smelled of tobacco."   

In a May 2006 letter, Dr. Thompson opined, after considering articles pertaining to tear gas submitted by the Veteran, the Veteran's claimed exposure to tear gas without protection during service and having experienced "acute expiratory symptoms" after service, that there was a "possibility" that the Veteran developed pulmonary difficulties concerning the claimed in-service tear gas exposure. Dr. Thompson also opined that the Veteran's claimed in-service tear gas exposure and long term tobacco use "may" have caused "chronic scarring and irritation" in his lungs.  

In a June 2006 letter, Dr. Thompson opined that the Veteran's chronic lung disease was associated with tobacco abuse. Dr. Thompson also indicated that the Veteran's chronic lung disease "may also" be associated with his claimed in-service exposure to tear gas and other toxins.

In October 2007, Dr. Thompson noted the Veteran's report that during service, he was exposed to "heavy amounts of tear gas in an experiment." Despite being a smoker at that time, the Veteran also indicated that he began having breathing difficulties after the claimed exposure. Dr. Thompson opined that the Veteran's claimed tear gas exposure "could have" caused some type of bronchospastic lung disease and that the Veteran's tobacco use "contributed" to his current lung disease.  

In a March 2014 private treatment record, Dr. Thompson indicated that the Veteran had a history of chronic lung disease associated with tobacco abuse and "possible exposure" to tear gas during service. Dr. Thompson indicated that he did not have the Veteran's military records and opined that he had "no idea" if the Veteran's claimed in-service exposure to tear gas caused his lung disease. 

In April 2014, Dr. Thompson indicated that the Veteran stopped smoking. In an October 2014 private treatment record, Dr. Thompson indicated that the Veteran was smoke free for six years. However, in a December 2014 private treatment record, Dr. Thompson indicated that the Veteran "continues to smoke." A December 2015 private treatment record indicated that the Veteran no longer smokes but is using electronic cigarettes. 

In a May 2006 letter, June 2006 letter and October 2007 private treatment record, Dr. Thompson used the words "possibility," "may also" and "could have" in his etiology opinions to determine if the Veteran's claimed in-service tear gas exposure caused his COPD. Dr. Thompson's above mentioned medical opinions relating to the Veteran's claimed in-service tear gas exposure are of low probative value because they speculate on the issue of etiology. Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). In addition, in a March 2014 private treatment record, Dr. Thompson opined that he had "no idea" if the Veteran's claimed in-service exposure to tear gas caused his lung disease.

In September 2008, the Veteran was afforded a VA respiratory examination. The Veteran reiterated that he was unable to tolerate the "gas chamber" and he was forcibly taken back into the gas chamber and held down without a gas mask. Contrary to his earlier statement, the Veteran also reported that he was taken via ambulance to the base hospital for severe breathing difficulties. The Veteran was diagnosed with COPD. The examiner opined that the Veteran's COPD was caused, in part, by his claimed in-service tear gas exposure and 33 years of tobacco abuse. 

In an October 2008 addendum to the September 2008 VA examination, the examiner opined that the Veteran's 33 years of smoking was the main cause of his COPD because smoking is one of the more common causes of COPD.

From July 2004 to March 2016, the Veteran underwent VA treatment. An August 2007 VA treatment record indicated that the Veteran reported he was exposed to tear gas during service and the examiner opined that it was "possible" that the Veteran's breathing difficulties "could" be caused from this exposure. A January 2012 record indicated that the Veteran reported exposure to tear gas during service and unidentified exposure in "manufacturing plastics." Not only is the August 2007 examiner's opinion speculative, Polovick supra, it is based on the Veteran's incredible in-service account and is therefore not competent as to the facts of record. A medical diagnosis is only as credible as the history on which it was based. Reonal v. Brown, 5 Vet.App. 458 (1993); see also Elkins v. Brown, 5 Vet.App. 474, 478 (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (observing that a diagnosis "can be no better than the facts alleged by the appellant"). 

In a May 2016 letter, the Veteran's representative submitted a May 2016 private medical opinion from Scott Hoggins, M.D. and a 2004 diagnostic services order form from John Dew, M.D. indicating treatment for asthma. 

Dr. Hoggins opined that despite the Veteran's tobacco use, his in-service tear gas exposure "contributed greatly" to his "pulmonary decline." Dr. Hoggins indicated that he reviewed the Veteran's military and private treatment records and noted "a very sharp delineation in 1969 when [the Veteran] was exposed to the tear gas." Dr. Hoggins' opinion is of little probative value because it did not take into account the Veteran's September 15, 1971 pre-separation medical examination report where no lung abnormalities were noted, the Veteran was assigned a PULHES profile of "1" for each category and where the Veteran revealed "I am in good condition." While the law does not require that an examiner review the claims file, in order for an opinion to be probative, the examiner must have an accurate and complete understanding of the Veteran's medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The diagnostic services order form, dated 2004 and signed by Dr. Dew, indicated that the Veteran underwent a chest x-ray and "asthma" was noted as a sign and symptom. This diagnostic services order form is of little probative value because it does not address, in any form, the question of whether the Veteran underwent in-service tear gas exposure or whether the Veteran's claimed in-service tear gas exposure caused his COPD.    

The Veteran submitted a May 2006 internet article titled "Exposure to Tear Gas" from www.chemicalexposure.com. This article provided information on CS-Spray, also known as "tear gas," what to do when exposure occurs and the potential symptoms of exposure. This article is of low probative value because it does not take into account the specific facts and circumstances presented in the Veteran's appeal.

Several statements from the Veteran's friends indicated that the Veteran had breathing difficulties since the 1970s. These statements are not probative to the question of whether the Veteran was exposed to tear gas during service or whether the Veteran's claimed in-service tear gas exposure caused his COPD and most critically do not address the effect of the Veteran's long history of tobacco use.  

A preponderance of the evidence is against a finding that the Veteran underwent exposure to tear gas during service or that the claimed in-service tear gas exposure caused his current COPD. STRs mentioned no in-service exposure to tear gas. Dr. Thompson, the Veteran's private provider of approximately 18 years, opined that the Veteran's tobacco abuse caused his COPD. Furthermore, the October 2008 VA examiner opined that the Veteran's 33 years of smoking caused his COPD. Therefore, service connection is not warranted and the claim is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic obstructive pulmonary disease, to include as due to tear gas exposure, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


